     Case 19-04074     Doc 56    Filed 05/21/20 Entered 05/21/20 08:26:43
                                   Document     Page 1 of 1                      EOD
                                                                                   Desc Main

                                                                                 05/21/2020
                         UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

IN RE:                                           §
                                                 §                         CASE NO. 18-42230
GEORGE DALE WIGINGTON                            §
dba WYLIE INDUSTRIES                             §                                CHAPTER 13
dba WYLIE INVESTMENT GROUP,                      §
                                                 §            JUDGE BRENDA T. RHOADES
Debtor.                                          §

GEORGE DALE WIGINGTON,                           §
Plaintiff                                        §
                                                 §
v.                                               §          ADVERSARY NO. 19-04074
                                                 §
NATIONSTAR MORTGAGE LLC D/B/A                    §
MR. COOPER,                                      §
Defendant                                        §


                      ORDER EXTENDING PLAINTIFF’S TIME TO
                  RESPOND TO NATIONSTAR’S RULE 12(b)(6) MOTION

         On consideration of the “Unopposed Motion to Extend Plaintiff’s Time to Respond to

Nationstar’s Motion” filed on May 20, 2020 by Plaintiff,3. it is

         ORDERED that the time for Plaintiff to file a respo0nse to Nationstar’s Rule 12(b)(6)

motion is extended to May 28, 2020.
                                                         Signed on 5/21/2020

                                                                                         SR
                                               HONORABLE BRENDA T. RHOADES,
                                               UNITED STATES BANKRUPTCY JUDGE
